Citation Nr: 1624343	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a low back disability, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1988 to April 1994 in addition to reserve service in the Army National Guard from approximately 1998 to 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran attended a Travel Board hearing with the undersigned.  A complete transcript has been associated with the electronic claims file. 

The Board notes that the record contains evidence after the June 2015 Supplemental Statement of the Case including additional VA treatment records through December 2015.  The Board notes that information provided in these records is redundant of what is of record. The records discuss, in part, the Veteran's treatment regimen for his back disability.  Evidence of diagnosis and treatment is already seen throughout the record.  Therefore, issuance of a supplemental statement of the case is not needed, as the additional evidence is not relevant or pertinent to the question at hand, which is whether the back condition is related to service.  


FINDINGS OF FACT

1.  A May 2009 rating decision denying service connection for a low back disability is final. 
 
2.  Evidence received since the May 2009 rating decision is new and material since it relates to the unestablished issue of nexus. 

3.  The Veteran's currently diagnosed low back disability is not etiologically linked to his active service, or to disease or injury during his National Guard service. 



CONCLUSIONS OF LAW

1.  The May 2009 rating decision that that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. 
§§ 3.156, 20.1103 (2015).

2.  New and material evidence has been received to reopen the service connection claim for a low back disability.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014 & Supp. 2015); 
38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510  (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In the May 2009 rating decision, the RO initially denied the Veteran service connection for a low back disability since there was no evidence linking the diagnosed lumbar stain during service to the post-service diagnosed degenerative disc disease of the lumbar spine.  The Veteran did not appeal that decision within a year so it became final. Once final, the claim could only be reopened based on new and material evidence. 

In June 2010, the Veteran filed a claim to reopen his previously denied claim of service connection for a low back disability.  No new evidence was received by VA pertaining to this issue.  Therefore, the RO denied reopening in an August 2010 rating decision.  Since the August 2010 denial, the RO requested a VA examination for a nexus opinion which was conducted in March 2012.  The Veteran also had the opportunity to provide testimony at a March 2016 hearing, which also discussed the issue of nexus.  Since both the March 2012 VA examination report and March 2016 hearing testimony were not in existence at the time of the final rating decision and are relevant to the issue of nexus, reopening is warranted.  The Board will now review the claim on its merits, as the RO also reopened the claim and considered it on the merits in the 2015 supplemental statement of the case. 


II.  Service Connection 

A.  Qualifying Service

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The Veteran's service record he clearly has active duty service from July 1988 to April 1994 in the United States Navy.  The Veteran was deemed not eligible for future enlistment due to a physical disability.  

After a break, the Veteran reentered service as a reservist via the State of Colorado Army National Guard from 1998 through 2003.  Although periods of active duty for training as well as inactive duty training will be considered active duty if the injury was incurred or aggravated in the line of duty, this is not the case here.  The fact that treatment for a back condition was shown during his National Guard service is not enough for service connection.  Again, it must be shown that he was disabled from an injury during an INACDUTRA period (usually, the one weekend per month obligation) or that he incurred an injury during an ACDUTRA period (usually, the two week obligation per year).  

In March 2002, the Veteran came to an emergency room with complaints of experiencing low back pain after exercising with a ruck sack.  He did not seek treatment from a military medical facility when the injury occurred, so it is not known whether it occurred during a period of inactive duty or active duty for training.  In addition, there is no formal line of duty determination indicating that a back injury resulted from active duty or inactive duty training.  When asked at the hearing if he had incurred any specific injury at that time, he stated "just running."

Several years in March 2009, the Veteran reported having back pain beginning in 2003 following a parachute accident.  There is no indication of whether this was a parachute accident during any period of National Guard service or something he did as a civilian.  There is nothing contemporaneously in 2003 in the military records showing treatment for a back condition or a report of a parachute accident.  In addition, there is no formal line of duty determination indicating that a back injury resulted from active duty or inactive duty training.  

Therefore, without evidence showing the Veteran was disabled from a back injury incurred during a period of INACDUTRA, or that he incurred a back injury or disease during a period of ACDUTRA, the Board will focus on his active duty service from July 1988 to April 1994 and whether his back condition is related to disease or injury from that time period.  

B.  Legal Criteria for Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  Service connection on the basis of continuity of symptomatology is available for arthritic conditions, as is seen in the Veteran's low back 38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Such conditions may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

A.  Analysis

The Veteran has a history of a L5-S1 moderate disc bulge and degenerative disc disease beginning in 2002, during his time in the Army National Guard.  As noted above, the fact that a chronic back condition was diagnosed while he was a member of the National Guard is not determinative of service connection.  There is no evidence showing he incurred an injury during a period of INACDUTRA or disease or injury while on ACDUTRA.  

During active service, in February 1988, the Veteran was seen at the Naval Medical Clinic Acute Care Area located in San Diego, California with complaints of five days of low back pain.  He reported having a "pinch type pain in the lower back" sans a history of trauma.  The sensation was mainly on the right side of the low back with radiation.  No urinary or bowel issues were noted.  Examination revealed tenderness in the sciatic area, and spasm on the right side of the paravertebral muscle group at T10 to L2 levels.  He was diagnosed with musculoskeletal low back pain.  He was prescribed Motrin and Valium with 48 hours of bedrest.  

Several months later, in August 1988, the Veteran attended a sick call visit at the Branch Medical Clinic located in San Diego, California, with complaints of musculoskeletal low back pain.  The treating physician noted improvement during a follow-up visit, but also a recurrence of the pinching sensation previously reported by the Veteran situated in the low back without radiation.  The diagnosis was musculoskeletal low back pain.  Treatment continued through the end of August 1988 and into October 1988, with continued diagnosis of musculoskeletal pain/lumbar strain.  The Veteran was separated from service in 1994 after being found unfit for duty due to a bilateral knee disability, as seen in a February 1994 Physical Evaluation Board letter. 

The Veteran contends that the current back condition and the diagnosis of lumbar strain during active service are related.  The Board observes that the Veteran is considered competent to report the observable manifestations of his claimed disability such as low back pain. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to render a diagnosis or offer an opinion as to the etiology of his disability since he does not have the requisite medical knowledge or training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's statements linking the two conditions together are not competent.  The Board evaluated the available probative evidence of record to determine the likelihood of such a link, but found no support for the Veteran's contentions. 

There is no credible evidence of continuity of symptoms following the 1988 treatment.  There were no further complaints during his more than five years of remaining active service.  In December 1998, the Veteran underwent an enlistment examination for the Reserves, and he reported no issues involving the back to the examiner and none were noted by the examiner.  The Veteran explicitly stated that he was in "good health."   In another evaluation conducted in December 1999 for the Army National Guard, the Veteran failed to mention any issues with his low back. The Veteran once again explicitly denied having recurrent back pain, as seen on a Report of Medical History completed for enlistment, but noted issues involving his knees and feet.  The Veteran underwent another National Guard examination in February 2000.  Again, issues related to the back were not noted by either the Veteran or the examiner.  The Veteran also had the opportunity to note any back issues on a medical prescreening form for the Army National Guard, but when given the opportunity, he reported that he did not have a history of back trouble. 

In March 2000, the Veteran wrote a letter regarding reentry into the military.  He reported performing the duties of a Fleet Marine Force Hospital Corpsman including road marches, rock climb, hiking, and riding his bike.  The Veteran reported that he performed those duties without any difficulties or pain.  

Therefore, between 1988 and 2000, the Veteran himself denied recurrent back pain on more than one occasion, while noting other musculoskeletal issues, and he sought no treatment.  He also expressly reported no difficulties doing his military duties which involved strenuous physical activities.  He testified that between 1994 and the 2002 emergency room treatment discussed below, he did not receive any treatment.  Therefore, to the extent he now claims that he had continuous back pain ever since the 1988 treatment, that is simply not credible, and is expressly refuted by statements he made over the following decade. 

The first mention of back pain after active service was in March 2002 when he came to an emergency room with complaints of low back pain after exercising with a ruck sack.  For reasons given above, this is not shown to be related to injury during a period of INACDUTRA or ACUDTRA by any military treatment records or line of duty reports.  He reported having no issues since initiating physical therapy and exercise.  In an initial medical review (annual medical certificate) filed by the Veteran in May 2002, he reported having low back pain as a current medical issue.  

Several years later, in March 2009, the Veteran attended a medical appointment at Mathews-Vu.  The Veteran reported having back pain beginning in 2003 following a parachute accident.  As discussed above, there is no indication whether this parachute incident was during military training or as a civilian, and there are absolutely no contemporaneous treatment or military records either corroborating the accident or documenting any complaints at that time. 

The Board also reviewed VA treatment records through December 2015 contained within the Virtual VA and VBMS electronic claims file systems.  These records discuss current treatment regimens, but did not provide any statements linking the in-service and post-service back conditions together.  

In order to resolve whether the current back condition and the one during active service are etiologically related, the Board looked to the VA examination report prepared in March 2012.  After reviewing the record, the VA examiner opined that the Veteran did not have chronic low back pain until 2002.  Furthermore, the examiner linked the low back pain identified in 2002 to degenerative disc disease and not the intermittent low back strains seen in 1988.  The examiner also noted that the current back pain occurred 14 years after service.  In light of the significant amount of time (14 years) between separation and the diagnosis of degenerative disc disease of the lumbar spine, the lack of consistent complaints of lumbar pain and/or objective evidence of a chronic back problem shown after service, the Board finds the preponderance of the evidence is against the claim.  The muscle strains seen in 1988 seemed to have resolved, based on the Veteran's denials of back problems for many years afterward.  There are no medical opinions to the contrary, so there is no doubt that can be resolved in the Veteran's favor.

III.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a); Dingess/Harman  v. Nicholson, 19 Vet. App. 473   (2006).  Here, the duty to notify was satisfied with a June 2010 letter to the Veteran which included special notice to regarding the reopen of claims.  

Regarding the duty to assist, the Board is satisfied that VA made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159. The evidence of record includes service treatment records, post-service treatment records and a March 2012 VA examination report. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds the March 2012 examination adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

Additionally, the Veteran testified at March 2016 hearing before the Board. A Veterans Law Judge who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran was assisted by a representative.  Both the representative and the Veterans Law Judge asked relevant questions concerning the Veteran's symptoms and the resulting impairment, his medical history, and the effect of the disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).  The Board also notes that the Veteran was given 60 days post-hearing to provide additional evidence, but has yet to provide any additional information in support of his claim. 

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000).


ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for a back disability is reopened.  To  this extent only, the appeals are granted.

Service connection for a back disability is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


